Wright, J.,
concurring. I agree with the syllabus law announced in this case and with Justice Douglas’ incisive analysis of the problem posed by the PUCO’s efforts to exert its emergency powers pursuant to R.C. 4909.16 through the Electric Fuel Component rate. I agree that it is most difficult to rationalize the collection of PIP arrearages via the statutory scheme applicable to the EFC rate.
However, I feel it necessary to write separately as the court’s opinion could be clearer on the issue of just how the PUCO should implement “* * * an alternative accelerated recovery mechanism which is not contrary to statute, including recovery of arrearages on a more current basis rather than only after a twelve-month delinquency.” (See footnote 4 of the majority opinion.) The majority opinion has approved the power of the PUCO pursuant to R.C 4909.16 to fashion the relief provided by the PIP plan. Further, the majority decision has stated that it “* * * is aware of the advantages associated with the recoupment of PIP arrearages on a current basis.” Id. Obviously, the PIP plan was conceived under the PUCO’s emergency powers and implementation thereof flows from that same power. Finally, the decision has granted the PUCO and/or the General Assembly one hundred twenty days from this date to solve the reimbursement problem. I, for one, have no desire to force the PUCO to guess about what course to adopt to the end militated by the majority opinion. I say this because the majority has pronounced the PIP program as “* * * manifestly fair and reasonable as a solution to the crisis.” With that said, I do not feel this court should bear the onus of terminating that PIP plan without giving some degree of guidance to the commission in solving the problem.
The time frame granted the PUCO by the majority precludes the inclusion of the PIP arrearages into the respective rate bases of the utilities involved. Therefore, it would appear obvious that the PUCO must forthwith allow or order intervening appellees to recover the arrearages through a surcharge pursuant to law. No other viable course appears to be available under the majority opinion since it makes no sense at all to find that an *179emergency exists and not sanction a reaction to that emergency by way of altering rates.7
Likewise, it would make little sense for the return of PIP amounts already recovered by the utilities to customers so that these same amounts could be included in a rate case for later re-collection.

 This court has repeatedly upheld the commission’s broad statutory authority under R.C. 4909.16 to order rate relief in the event of an emergency. See, e.g., Duff v. Pub. Util. Comm. (1978), 56 Ohio St. 2d 367, 376-377 [10 O.O.3d 493]; Ohio Manufacturers’ Assn. v. Pub. Util. Comm. (1976), 45 Ohio St. 2d 86, 90 [74 O.O.2d 197]; Inland Steel Development Corp. v. Pub. Util. Comm. (1977), 49 Ohio St. 2d 284, 287-290 [3 O.O.3d 435.].